DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-13, 15-16, and 18-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “polyacrylic acid, polylactic acid, polyphosphoric acid, polysulfonic acid, and polymaleic acid; and partially or 
Regarding claim 7, on line, 17, the term “etc.” makes claim 7 indefinite.  It is unknown what other comonomers are included.  Furthermore, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “polyacrylic acid, polylactic acid, polyphosphoric acid, polysulfonic acid, and polymaleic acid; and partially or fully neturalized and/or esterified forms of said acids; and combination thereof”, and the claim also recites “preferably polyacrylic acid and partially or fully neutralized and/or esterified forms thereof” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 20 recites the limitation "the at least one further sizing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  “The at least one further sizing” in claim 1 in which claim 20 depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 15-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (WO 2016/003748 A1).
Regarding claims 1, 15-16 and 21, Zheng discloses a coating composition comprising polyvinylidene fluoride (PVDF) blended with an acrylic polymer additive wherein the coating may be applied to glass, carbon, or aramid fibers (Abstract).  The acrylic latex provides good adhesion (a compatible functional non-fluorinated polymer, wherein at least one functional group of the compatible functional non-fluorinated polymer is bonded to the reinforcing fiber) (P4/L20-23, P8/L29-P9/L3, P9/L29-34).  
Regarding claim 4, Zheng discloses the acrylic polymer is preferably a copolymer of a mixture of butyl acrylate, ethyl acrylate, and methyl methacrylate and a wet adhesion monomer such as methacrylic acid (P9/L29-34).
Regarding claims 18-20, Zheng discloses the acrylic polymer comprises a wet adhesion monomer such as hydroxyethyl ethylene urea methacrylate and (methyl)acrylic acid (P9/L29-34).
Claims 1, 5, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran “Carbon fibre reinforced poly(vinylidene fluoride): Impact of matrix modification on fibre/polymer adhesion”, Composites Science and Technology 2008, 68, 1766-1776.
Regarding claims 1, 5, and 21, Tran discloses a composition comprising PVDF modified by the addition of maleic anhydride grafted PVDF and carbon fibers (Abstract).  The maleic anhydride (hydrophilic monomer) grafted PVDF adheres to the carbon fibers (page 1767).

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran “Carbon fibre reinforced poly(vinylidene fluoride): Impact of matrix modification on fibre/polymer adhesion”, Composites Science and Technology 2008, 68, 1766-1776.
Regarding claim 11, Tran discloses carbon fibers were modified by industrial electrochemical oxidation and oxidation in nitric acid (Abstract).  Tran discloses a composition comprising PVDF modified by the addition of maleic anhydride grafted PVDF and carbon fibers (Abstract).  The maleic anhydride (hydrophilic monomer) grafted PVDF adheres to the carbon fibers (page 1767).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1,102,026 A (referred to hereinafter as GB ’026).
Regarding claims 1, 5, and 16, GB ‘026 discloses polymers used to size a fibrous substrate (P1/L39-57).  The polymers may be block copolymers (P1/L67-80). The polymer may include vinylidene fluoride (P3/L8-24).  The polymer also comprise acyl halide group-containing monomers which are functional monomers (P2/L59-81, P2/L121-P3/L7).  Therefore, the polymer is a functional PVDF copolymer comprising VDF monomer, a fluorinated comonomer, and at least one functional comonomer wherein at least one functional group of the copolymer is adhered to the reinforcing fiber.  There are very limited ways to place the blocks in a block 
Regarding claims 2 and 6, in GB ‘026, there are very limited ways to place the blocks in a block copolymer.  Therefore, placing the acyl halide-group block as the non-fluoropolymer block is obvious.  In regards to the molecular weight of the functional polymer block, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).  See MPEP § 2144.05 (II) (A).  Since the block copolymer is used as sizing agent, it would be expected that one of ordinary skill in the art before the effective filing date to determine the optimal molecular weight in respect to be used as a sizing agent and being useful in the solvent.
Regarding claim 3, GB ‘026 discloses other monomers which may be present in the copolymer is alkyl and epoxyalkyl esters of acrylic acid and methacrylic acid (P3/L8-24).  Since each monomer could be its own block, the form of the block copolymer is obvious.  

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1,102,026 A (referred to hereinafter as GB ’026) in view of Fuji (US 4,863,794).
Regarding claims 7 and 9, GB ‘026 discloses polymers used to size a fibrous substrate (P1/L39-57).  The polymers may be block copolymers (P1/L67-80). The polymer may include vinylidene fluoride (P3/L8-24).  The polymer also comprise acyl halide group-containing monomers which are functional monomers (P2/L59-81, P2/L121-P3/L7).  Therefore, the polymer is a functional PVDF copolymer comprising VDF monomer, a fluorinated comonomer, and at least one functional comonomer wherein at least one functional group of the copolymer is adhered to the reinforcing fiber.  There are very limited ways to place the blocks in a block copolymer.  Therefore, placing the acyl halide-group block as the non-fluoropolymer block is obvious.  The substrate that may be sized includes glass fibers (P2/L41-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since such monomers, such as vinylidene fluoride may be present in the copolymer (P3/L8-24).
	However, GB ‘026 does not disclose a first sizing polymer containing at least one functional group.  Fuji teaches a silane coupling agent (Abstract).  Since the silane is a coupling agent it would also bond the polymer.  Once hydrolysis occurs, the silane becomes siloxane which is a polymer.  Fuji is concerned with glass fiber reinforced fluorocarbon polymer coating composition (C1/L9-16).   GB ‘026 and Fuji are analogous art concerned with the same field of endeavor, namely coating compositions comprising fluoropolymers and glass fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the coupling agents including a silane coupling agent per the teachings of Fuji, and the motivation to do so would have been as Fuji suggests the glass fibers are dispersed uniformly owing to the enhanced wettability and compatibility (C5/L46-52).  

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (WO 2016/003748 A1) in view of Fuji (US 4,863,794).
Regarding claims 7-8, Zheng discloses a coating composition comprising polyvinylidene fluoride (PVDF) blended with an acrylic polymer additive wherein the coating may be applied to glass, carbon, or aramid fibers (Abstract).  The acrylic latex provides good adhesion (a compatible functional non-fluorinated polymer, wherein at least one functional group of the compatible functional non-fluorinated polymer is bonded to the reinforcing fiber) (P4/L20-23, P8/L29-P9/L3, P9/L29-34).  
	However, Zheng does not disclose a first sizing polymer containing at least one functional group.  Fuji teaches a silane coupling agent (Abstract).  Since the silane is a coupling agent it would also bond the polymer.  Once hydrolysis occurs, the silane becomes siloxane which is a polymer.  Fuji is concerned with glass fiber reinforced fluorocarbon polymer coating composition (C1/L9-16).   Zheng and Fuji are analogous art concerned with the same field of endeavor, namely coating compositions comprising fluoropolymers and glass fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the coupling agents including a silane coupling agent per the teachings of Fuji, and the motivation to do so would have been as Fuji suggests the glass fibers are dispersed uniformly owing to the enhanced wettability and compatibility (C5/L46-52).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Megaridis (US 2012/0261182 A1) teaches polymeric compositions including a blend .
Woerner (KR 20110055668 A) teaches an article comprising a flat glass fabric wherein a plurality of glass filaments comprise fluoropolymer size coat.
Snow (US 3,886,108 A) teaches a fluoroelastomer latex which may be used a binder for heat resistant fibers.
Katsuragawa (US 4,749,610) teaches a glass fiber reinforced flexible composite material.
Hoschstetter (US 2011/0166278 A1) teaches a method for the impregnation of continuous fibers that comprises coating the fibers with a polymer matrix containing at least one fluorinated polymer grafted with at least one carboxylic polar function.
Amin-Sanayei (WO 2016/149238 A1) teaches fluoropolymer that have been modified with low molecular weight, polymeric chain transfer agents.
Henry (WO 2017/087484 A1) teaches a melt-processable fiber bonding agent made of PVDF.
Stark (US 4,071,495) teaches a reinforced polyvinylidene fluoride-containing molding composition containing a polyvinylidene fluoride and reinforcing glass fibers.
Booze (US 2011/0000617 A1) teaches a process for making a consolidated or densified composite article.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767